EXHIBIT FORM 51-102F3 Material Change Report ITEM 1. NAME AND ADDRESS OF COMPANY Seabridge Gold Inc. 106 Front Street East, Suite 400 Toronto, OntarioM5A 1E1 ITEM 2. DATE OF MATERIAL CHANGE August 19, 2010 ITEM 3. NEWS RELEASE Issued August 19, 2010 and distributed through the facilities of Marketwire (Canadian Timely Disclosure). ITEM 4. SUMMARY OF MATERIAL CHANGE The Company announced that new metallurgical test work undertaken by G&T Metallurgical Services Inc. confirms that a higher grade copper concentrate can be produced from the project and a coarser grind can be used without sacrificing copper recoveries. In total, these improvements are estimated to reduce the Preliminary Feasibility Study (PFS) Base Case average annual operating costs by US$12.8 million (about US$20 per ounce of gold produced) or approximately US$465 million over the nearly 37 year projected mine life. The Company plans to complete a new PFS early next year. Among other initiatives, the Company is looking at the possibility of recovering economically significant quantities of rhenium in the molybdenum concentrate. ITEM 5. FULL DESCRIPTION OF MATERIAL CHANGE See attached news release. ITEM 6. RELIANCE ON SUBSECTION 7.1(2) OR (3) OF NATIONAL INSTRUMENT 51-102 Not applicable ITEM 7. OMITTED INFORMATION No information has been omitted on the basis that it is confidential information. ITEM 8. EXECUTIVE OFFICER Contact:Rudi Fronk Telephone:(416) 367-9292 ITEM 9. DATED at Toronto, Ontario, this 19th day of August, 2010. APPENDIX A Seabridge Gold Inc. News Release Trading Symbols:TSX: SEAFor Immediate Release NYSE Amex: SAAugust 19, 2010 Projected Economics Continue to Improve at Seabridge Gold’s KSM Project New Metallurgical Tests Increase Concentrate Grade and Reduce Grinding
